Citation Nr: 1040295	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for a colon disorder, to 
include as due to herbicide exposure.  

2. Entitlement to service connection for a prostate disorder, to 
include as due to herbicide exposure.  

3. Entitlement to service connection for dermatitis, to include 
as due to herbicide exposure.  

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The issues of service connection for a colon disorder and PTSD 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current prostate disability.  

2.  The Veteran does not currently have dermatitis.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a prostate disorder are not met. 38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  The criteria for the establishment of service connection for 
dermatitis are not met. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116 that provides a presumption of 
exposure to herbicides for all Veterans who served in Vietnam 
during the Vietnam era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e). 

The Board notes that non-cancerous prostate disorders and 
dermatitis are not diseases listed under 38 C.F.R. § 3.309(e) for 
which service connection may be presumed as a consequence of 
exposure to Agent Orange under 38 U.S.C.A. § 1116; see 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The Secretary of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes that 
VA has issued notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
conditions.  Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Notwithstanding, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that a claimant 
is not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, it must be shown 
that the Veteran served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the Veteran must have been diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e), or a nexus 
between the currently diagnosed disability and service must 
otherwise be established.  See Brock v. Brown, 10 Vet. App. at 
162.

Evidence

Service records confirm that the Veteran served in Vietnam from 
December 1969 through November 1970.  Service treatment records 
from June 1970 show an isolated complaint of a rash on the right 
upper arm and back lasting two weeks.  There is no reference to 
complaints or treatment for any prostate disorder during service.  
At the September 1971 separation examination, the examiner did 
not find any abnormalities relating to these claimed disorders.  

In his October 2005 claim, the Veteran reported having skin 
lesions shortly following service in 1972.  He identified J.A., 
MD as providing private treatment for his skin disorder.  In 
August 2006 correspondence, he noted that Dr. J.A. passed away in 
1999.  Consequently, his medical records were unavailable.  
However, private primary care treatment records from 
approximately 1997 through 2005 are available.  They do not 
reference any complaints, findings, or treatment for dermatitis, 
nor for any prostate symptoms.  The Veteran has not submitted any 
lay statements regarding current symptoms relating to a prostate 
disorder or dermatitis.  


Analysis 

The Veteran contends service connection is warranted for a 
prostate disorder and dermatitis.  The Board notes that the 
Veteran met the criteria for a presumption of herbicide exposure.  
38 C.F.R. § 3.307(a)(6).  Nonetheless, the record does not 
contain medical or lay evidence showing that the Veteran 
presently has a prostate disorder or dermatitis.  Absent proof of 
the existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against these claims.  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a May 2006 letter, prior 
to the date of the issuance of the appealed September 2006 rating 
decision.  The Board further notes this letter contained notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
The Veteran was not afforded a VA examination.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  As the record does not 
include lay or medical evidence of a current disability relating 
to the claimed disorders, the Board finds that a VA examination 
is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a prostate disorder is denied.

Service connection for dermatitis is denied.  


REMAND

The issues of service connection for PTSD and a colon disorder 
are remanded for additional development.

Regarding the issue of PTSD, the Veteran submitted additional 
medical evidence for this claim following the last adjudication 
by the RO.  The Veteran stated that he wanted the RO to review 
the newly submitted evidence and to associate updated VA Medical 
Center treatment records from Greenville, Anderson, and Columbia, 
South Carolina for this claim.  

The Board notes that the regulations for substantiating stressors 
for non-combat Veterans changed during the pendency of the 
appeal.  See 75 Fed. Reg. 39843 (July 13, 2010).  This regulation 
pertains exclusively to stressors involving fear of hostile 
military or terrorist activity.  Since the Veteran is shown to 
have wartime service, this amended regulation may be applicable.  
The amended regulation allows lay testimony alone to establish 
the occurrence of in-service stressors involving fear of hostile 
military or terrorist activity; provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.    

To assist the Veteran in substantiating his stressor(s), the 
RO/AMC must obtain the Veteran's personnel records and ask him to 
provide information about each stressor that would be sufficient 
to conduct a Joint Service Records Research Center (JSRRC) 
search.  If service records substantiate the occurrence of a 
stressor or the Veteran reports a stressor involving fear of 
hostile military or terrorist activity, furnish a VA 
psychological examination.    

Any VA psychological examination provided must be conducted by an 
appropriately qualified healthcare provider.  The claims file 
must be made available for review.  The examiner is to interview 
the Veteran, conduct a mental status examination, and list all 
present psychological diagnosis or diagnoses, including but not 
limited to PTSD.  For any stressor related to fear of hostile 
military activity, the examiner must state whether it is adequate 
to support a PTSD diagnosis.  For each diagnosis, the examiner 
must express an opinion as to whether it is more likely or less 
likely related to any stressful event during active service.  A 
scientific rationale must accompany all opinions.  If the 
examiner cannot form an opinion without resort to speculation, he 
or she must so state and further identify any missing information 
that would generate a non-speculative opinion.   

In subsequent adjudication, the RO/AMC must consider additional 
psychiatric diagnosis(es) within the scope of the filed claim.  
Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

Turning to the issue of a colon disorder, the Board finds that a 
VA examination is necessary.  38 C.F.R. § 3.159; see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
Primary care treatment notes show that the Veteran has a 
longstanding irritable bowel syndrome (IBS) diagnosis.  In his 
claim, the Veteran asserts the symptoms began shortly after 
service in 1972.  The Veteran's entrance examination, dated 
November 1968, showed that he reported having colon trouble due 
to a nervous condition in college.  

The RO/AMC must schedule the Veteran for a VA colon examination 
by an appropriately qualified healthcare provider.  The claims 
file must be made available for review.  The examiner is to note 
that the Veteran is presumed to have been exposed to herbicides 
during active service and that he reported bowel problems upon 
entrance into service.  He or she is to interview the Veteran, 
conduct a clinical examination with all appropriate tests and 
studies, and state all relevant diagnosis(es).  For each 
diagnosis, the examiner must express an opinion as to whether it 
is more likely or less likely present prior to entrance into 
active service.  If so, the examiner must opine as to whether a 
permanently aggravation occurred during active service.  However, 
if the examiner determines the diagnosis does not preexist 
service, he or she must express an opinion as to whether it is 
more or less likely etiologically related to active service.  All 
opinions must be accompanied by a scientific rationale.  If the 
examiner cannot form an opinion without resort to speculation, he 
or she must so state and further identify any missing information 
that would generate a non-speculative opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the necessary 
authorizations for the release of treatment 
records at the VAMC in Greenville, Anderson, 
and Columbia, South Carolina.  Obtain these 
records and associate them with the claims 
folder.  

2.  Obtain the Veteran's personnel records.  
Ask him to provide information about each 
stressor that would be sufficient to conduct 
a Joint Service Records Research Center 
(JSRRC) search.  If service records 
substantiate the occurrence of a stressor or 
the Veteran reports a stressor involving fear 
of hostile military or terrorist activity, 
furnish a VA psychological examination.    

3.  Any VA psychological examination provided 
must be conducted by an appropriately 
qualified healthcare provider.  The claims 
file must be made available for review.  The 
examiner is to interview the Veteran, conduct 
a mental status examination, and list all 
present psychological diagnosis or diagnoses, 
including but not limited to PTSD.  For any 
stressor related to fear of hostile military 
activity, the examiner must state whether it 
is adequate to support a PTSD diagnosis.  

For each diagnosis, the examiner must express 
an opinion as to whether it is more likely or 
less likely related to any stressful event 
during active service.  A scientific 
rationale must accompany all opinions.  If 
the examiner cannot form an opinion without 
resort to speculation, he or she must so 
state and further identify any missing 
information that would generate a non-
speculative opinion.   

4. Schedule the Veteran for a VA colon 
examination by an appropriately qualified 
healthcare provider.  The claims file must be 
made available for review.  The examiner is 
to note that the Veteran is presumed to have 
been exposed to herbicides during active 
service and that he reported bowel problems 
upon entrance into service.  He or she is to 
interview the Veteran, conduct a clinical 
examination with all appropriate tests and 
studies, and state all relevant 
diagnosis(es).  

For each diagnosis, the examiner must express 
an opinion as to whether it is more likely or 
less likely present prior to entrance into 
active service.  If so, the examiner must 
opine as to whether a permanently aggravation 
occurred during active service.  

However, if the examiner determines the 
diagnosis does not preexist service, he or 
she must express an opinion as to whether it 
is more or less likely etiologically related 
to active service.  

All opinions must be accompanied by a 
scientific rationale.  If the examiner cannot 
form an opinion without resort to 
speculation, he or she must so state and 
further identify any missing information that 
would generate a non-speculative opinion.   

5.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal while broadly 
construing all present psychiatric 
diagnosis(es) within the scope of the filed 
claim.  Clemons, supra.  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


